DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on June 29, 2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.  

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No. 62648224, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
 	In this case, the provisional application does not teach a method for selecting a treatment for an individual with acne vulgaris, said method comprising: identifying a strain of P. acnes in a obtained or derived from said individual, determining, using a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and selecting treatment comprising benzoyl peroxide for said individual, based at least in part on said determining that said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide.  Applicants point to Figure 52, and paragraph 103-104, 131-136 and 219 for support within the instant specification regarding a teaching of claimed limitations.  However the provisional application does not teach the method disclosed by the instant claims. The provisional application does not teach identifying a strain of P. acnes in a obtained or derived from said individual; determination by a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide. 
 	 At best the provisional application shows a machine learning model was trained on all the subjects who were treated with benzoyl peroxide to identify the biomarkers that are responsible for poor or good response to benzoyl peroxide.  The provisional application does not select treatment comprising benzoyl peroxide for said individual, based at least in part on said determining that said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide.  Therefore, the provisional application does not provide support for the claims of instant application 16/365,530.  Thus, the priority date for 16/363,530 will be the filing date of March 26, 2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 8, 2022, Dec 17, 2021, Dec 19, 2019, and Dec 9, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-7, 21, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al., (WO 2017189614 published Nov, 2, 2017; priority to April 25, 2016) in view of  Mills et al., (Pharmacology and Therapeutics. Int J Dermatol. 1986 Dec;25(10):664-7. Pg 664).
The claims are drawn to a method for selecting a treatment for an individual with acne vulgaris, said method comprising: identifying a strain of P. acnes in a obtained or derived from said individual, determining, using a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and selecting treatment comprising benzoyl peroxide for said individual, based at least in part on said determining that said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide.  
Apte et al., teach a method and system for characterizing a skin-related condition in relation to a user can include one or more of: a handling network operable to collect containers comprising material from a set of users, the handling network comprising a sequencing system operable to determine microorganism sequences from sequencing the material; a microbiome characterization system operable to: determine at least one of microbiome composition data and microbiome functional diversity data based on the microorganism sequences, collect supplementary data associated with the skin-related condition for the set of users, and transform the supplementary data and the at least one of the microbiome composition data and the microbiome functional diversity data into a characterization model; and a therapy system operable to promote a treatment to the user for the skin-related condition based on characterizing the user with the characterization model in relation to the skin-related condition [abstract].  The technology  confers improvements in computer-related technology (e.g., artificial intelligence, machine learning, biological sample processing and computational analysis network, etc.) by facilitating computer performance of functions not previously performable [para 22]; thereby teaching claim 1. The computing system (e.g., a server, at least one networked computing system, stateless, stateful), a local computing system, databases (e.g., user database, microbiome dataset database, skin-related condition database, therapy database, etc.) or any suitable component [para. 33].  The microbiome characterization system applies a characterization model to generate a characterization of skin-related conditions in real-time; sequence biological samples; process microorganism sequences; extract features from microbiome datasets;  and the therapy system including the user taking probiotic therapies in response to generating the characterization [para. 33]; thereby teaching claims 22 and 30-31.
  A characterization model can be generated and trained according to a random forest predictor (RFP) algorithm that combines bagging (e.g., bootstrap aggregation) and selection of random sets of features from a training dataset to construct a set of decision trees, T, associated with the random sets of features [para . 57]; thereby teaching claim 22.   Apte et al., teach the set of features can include functional diversity features associated with skin-associated conditions, including a biosynthesis of other secondary metabolites [para 71]; thereby teaching the analysis of metabolome (metabolite) data as recited by claims 1 and 3.  In specific examples, a user can be instructed to ingest capsules including the probiotic formulation according to a regimen tailored to determine sensitivity to medications [para. 88]. Characterizing...can be at any suitable taxonomic level (e.g., genus, species, strain, etc.),"; [ para. 70] wherein  features useful for characterizations...can include features derived from one or more of the following taxa: Propioni bacterium sp....Propionibacterium acnes(species)") and determining a sensitivity of said P. acnes to each one of a plurality of treatments [para. 96].  
Apte et al., teach performing a characterization process can be based upon statistical analyses that identify the sets of features that have the highest correlations with one or more skin-related conditions for which one or more therapies would have a positive effect, based upon a Kolmogorov-Smirnov statistical test that compares a dataset derived from a subset of the population of users that present the skin-related condition, and a dataset derived from a subset of the population of users that do not present the skin-related condition [para 0061]; thereby teaching claim 3.
Within the handling network, the sample kits can include materials and associated instructions for a user to collect a skin sample [para, 28]; thereby teaching claim 21. The handling network includes a sequencing system operable to determine microorganism sequences from sequencing the material; a microbiome characterization system operable to: determine at least one of microbiome composition data and microbiome functional diversity data based on the microorganism sequences [para 18]; thereby teaching claim 27. The therapies include clinical therapies, medication-based therapies, topical application-based therapies e.g., benzoyl peroxide designed to operate in any other suitable manner in promoting a user's health [para. 80]; thereby teaching claim 28.  
 The technology can amount to an inventive distribution of functionality across a network including a sample handling network, microbiome characterization system, and a plurality of users, where the sample handling network can handle simultaneous processing of biological samples (e.g., in a multiplex manner) from the plurality of users, which can be leveraged by the microbiome characterization system in generating user-personalized characterizations and/or therapies (e.g., customized to the user's microbiome, medical history, demographics, behaviors, preferences, etc.) for skin-related conditions [para. 26]; thereby teaching claims 29-30.  Apte et al., teach Method - Personalization to a User. The functions identify and/or predict therapies (e.g., probiotic-based therapies, phage-based therapies, small molecule-based therapies, etc.) that can shift a user's microbiome composition and/or functional diversity features toward a desired equilibrium state in promotion of the user's health [para. 80]; thereby teaching claim 31. While Apte et al., benzoyl peroxide therapeutic abilities; Apte et al., does not teach P acnes therapeutic response to benzoyl peroxide.  
Mills et al., teach a 2.5% formulation of benzoyl peroxide compared with a 5% and a 10% proprietary benzoyl peroxide gel preparation involving 153 patients with mild to moderately severe acne vulgaris.  The formulations were evaluated for their reduction abilities towards Propionibacterium acnes [abstract].  Mills et al., teach that the therapeutic response to benzoyl peroxide comprises a decrease of at least 10% in a population of P. acnes within a treatment area (Abstract)  The 2.5% benzoyl peroxide formulation was effective in reducing the number of inflammatory lesions (papules and pustules). The 2.5% formulation also significantly reduced Propionibacterium acnes after 2 weeks of application. [p.665] See Table 1 showing the mean percent reduction in the number of lesions after 2 weeks of treatment was reduced by 20.4%, and after 8 weeks was reduced by 50.9% [p.667].  See Table 5 teaching effect of topical application of 2.5% Benzoyl Peroxide gel on quantitative P. acnes counts, follicular porphyrin fluorescence and Free Fatty Acids in Skin Surface Lipid, shows that the population of P. acnes as measured by colony counts was reduced by at least 10% in all subjects tested  P. acnes (columns1-4).  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Mills et al’s therapeutic response to benzoyl peroxide to Apte’s method for selecting a treatment for an individual with acne vulgaris, said method comprising: identifying a strain of P. acnes in a obtained or derived from said individual, determining, using a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and selecting treatment comprising benzoyl peroxide for said individual, in order to show a therapeutic response that decreases P. acnes population.  One of ordinary skill in the art would have a reasonable expectation of success by incorporating evaluations regarding benzoyl peroxide formulation that were effective in reducing the number of inflammatory lesions, papules and pustules.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment selection to identify a strain of P. acnes using a trained machine learning model that analyzes microbiome and metabolome data of the skin sample,
there is no change in the respective function of any aspect within the method; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103
6.	Claims  22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al., (WO 2017189614 published Nov, 2, 2017; priority to April 25, 2016) in view of  Mills et al., (Pharmacology and Therapeutics. Int J Dermatol. 1986 Dec;25 (10):664-7) as applied to claims 1, 3-7, 21, and 27-31 above, and further in view of Almonacid et al., (US 20170235902 published Aug 17, 2017; priority to April 13, 2015).
Apte et al., and Mills et al., teach a method for selecting a treatment for an individual with acne vulgaris, said method comprising: identifying a strain of P. acnes in a obtained or derived from said individual, determining, using a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and selecting treatment comprising benzoyl peroxide for said individual, based at least in part on said determining that said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide.  However, neither teach the type of trained machine learning algorithm networks. 
 Almonacid et al., teach a handling network and a therapy system operable to promote a therapy to the user based on using the characterization model [abstract]. The characterization process, can transform input data from at least one of the microbiome composition dataset and microbiome functional diversity dataset into feature vectors that can be tested for efficacy in predicting characterizations of the population of subjects. For example, in generating a set of microbiome feature vectors for a set of users (e.g., a population of subjects) based on a subset of microbiome composition features and a subset of microbiome functional diversity features, and training a characterization model with the set of microbiome feature vectors. Data from the supplementary dataset can be used to provide indication of one or more characterizations of a set of characterizations, where the characterization process is trained with a training dataset of candidate features and candidate classifications to identify features and/or feature combinations that have high degrees (or low degrees) of predictive power in accurately predicting a classification. As such, refinement of the characterization process with the training dataset identifies feature sets (e.g., of subject features, of combinations of features) having high correlation with specific classifications of subjects [para 53].  Additionally, combinations of features can be used in a feature vector, where features can be grouped and/or weighted in providing a combined feature as part of a feature set. For example, one feature or feature set can include a weighted composite of the number of represented classes of bacteria in one's microbiome, presence of a specific genus of bacteria in one's microbiome, representation of a specific 16S rRNA sequence in one's microbiome, and relative abundance of a first phylum over a second phylum of bacteria. However, the feature vectors can additionally or alternatively be determined in any other suitable manner. Additionally, portions of the supplementary dataset can be derived from the subject(s) including patient nutrition or diet-related data (e.g., data from food establishment check-ins, data from spectrophotometric analysis, etc.), biometric data (e.g., data recorded through sensors within the patient's mobile computing device, data recorded through a wearable or other peripheral device in communication with the patient's mobile computing device), location data (e.g., using GPS elements), and any other suitable data [para. 49]; thereby teaching claim 26. Almonacid et al., teach vectors effective in predicting classifications of the characterization process of  microbiome diversity metrics (e.g., in relation to distribution across taxonomic groups, in relation to distribution across archaeal, bacterial, viral, and/or eukaryotic groups), presence of taxonomic groups in one's microbiome, representation of specific genetic sequences (e.g., 16S rRNA sequences) in one's microbiome, relative abundance of taxonomic groups in one's microbiome, microbiome resilience metrics (e.g., in response to a perturbation determined from the supplementary dataset), abundance of genes that encode proteins or RNAs with given functions and any other suitable features derived from the microbiome diversity dataset, the microbiome functional diversity dataset, and/or the supplementary dataset. For example, features can include a functional diversity feature associated with bile acid metabolism, and/or a composition feature associated with a relative abundance of  Proteobacteria, where the features can be used in generating and/or applying a characterization mode [para. 54]; thereby teaching claim 26.
 Almonacid et al., teach the method can additionally or alternatively utilize any other suitable algorithms in performing the characterization process. In variations, the algorithm(s) can be characterized by a learning style including any one or more of: supervised learning (e.g., using logistic regression, using back propagation neural networks) [para 68].    Furthermore, the algorithm(s) can implement any one or more of: a regression algorithm, a regularization method, a decision tree learning method, a Bayesian method (e.g., naive Bayes, averaged one-dependence estimators, Bayesian belief network, etc.), a kernel method, a linear discriminant analysis, a clustering method, an artificial neural network model, a deep learning algorithm, a convolutional network method, and any suitable form of algorithm [para. 68].  The method can additionally or alternatively include, processing a biological sample from a subject, which functions to receive and process a biological sample to facilitate generation of a microbiome dataset for the subject using a skin sample [para. 74]; thereby teaching claims 22-25.  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Almonacid’s alternative and additional trained machine learning algorithms comprising neural networks and use of spectrometry to obtain additional data to Apte and Mill’s  method for selecting a treatment, in order to utilize other suitable algorithms in performing the characterization process effective in predicting classifications of  microbiome diversity metrics. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the characterization models and processes to receive and process a skin sample to generate a microbiome dataset.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treatment selection to identify a strain of P. acnes using a trained machine learning model that analyzes microbiome and metabolome data of the skin sample,
there is no change in the respective function of any aspect within the method; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 3-9, 21-22 and 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
Apte et al., (WO 2017189614 published Nov, 2, 2017; priority to April 25, 2016) in view of  Mills et al., (Pharmacology and Therapeutics. Int J Dermatol. 1986 Dec;25(10):664-7. Pg 664).
The claims are drawn to a method for selecting a treatment for an individual with acne vulgaris, said method comprising: identifying a strain of P. acnes in a obtained or derived from said individual, determining, using a trained machine learning model that analyzes microbiome and metabolome data of said sample, whether said strain of P. acnes is associated with a therapeutic response to benzoyl peroxide; and selecting treatment comprising benzoyl peroxide for said individual, based at least in part on said determining that said strain of P. acnes is associated with said therapeutic response to said benzoyl peroxide.  
The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process: “Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do recite additional elements beyond the judicial exception set forth above. First, the claims recite a method for selecting a treatment for an individual with acne vulgaris, comprising: identifying a strain of P. acnes, and using a trained machine learning model that analyzes microbiome and metabolome data of said sample. The claims, however, do not recite anything special regarding the manner in which data is collected such that the scope of said claims would exclude routine and conventional biological experiments known to produce data required by the instant analysis. As such, this element of the claims only adds a conventional data collection method as the source of the data to be analyzed. As such, this does not amount to something beyond the recitation of routine and conventional data gathering activities. The claims do not administer specific drugs based on the analysis of the microbiome and metabolome data. At best, regardless of the determination provided by the trained learning model; treatment comprising benzoyl peroxide is always selected. No particular treatment criteria or parameters is recited or required.
For process claims, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP 2106.04(c)(I)(C). This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, claims 1, 3-9, 21-22 and 26-31 do not invoke this exception because the claims are focused on a process of selecting a treatment comprising benzoyl peroxide and is not focused on the products per se. Thus, the general rule expressed in the MPEP applies, meaning that the markedly different characteristics analysis is not performed on the recited nature-based product limitations, and the claim is not considered to “recite” any products of nature for purposes of further eligibility analysis. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. Limitation in the claim recites using a trained learning model. 
This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitation also falls into the “mental process” groupings of abstract ideas. In addition, the limitation describes a naturally occurring relationship between the acne vulgaris and P. acnes; thus this may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Thus, limitation also falls into the “mental process” groupings of abstract ideas. In addition, limitation describes a naturally occurring relationship between acne vulgaris and P. acnes; and thus may also be considered to recite a law of nature. Accordingly, the claim limitations recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two. 
Accordingly, the claim limitations fall under several exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that limitation (a) aligns with at least one judicial exception, and to conduct further analysis based on that identification. See October 2019 Update at Section I.B n.7. For purposes of further discussion, this example identifies the recited exception as an abstract idea.
The eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim provides a detection mechanism. In fact, this limitation is recited at a high level of generality. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims tell the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients.. Accordingly, the claim limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims tells the relevant audience (doctors and patients) about the mathematical concepts and at most adds providing a nexus between acne vulgaris and P. acnes;
 herein doctors take those laws into account when treating their patients. The limitation thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Finally, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites a single additional element, which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
As such, these elements clearly do not provide for subject matter that is significantly more than the judicial exception(s) embraced by the claims. 
For these reasons, the instant claims encompass non-statutory subject matter. 


Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US20170235902 teach system and method for characterizing a Clostridium-associated condition in relation to a user includes: a handling network operable to receive containers including material from a set of users, the handling network including a sequencing system operable to determine microbiome sequences from sequencing the material; a processing system operable to generate a microbiome composition dataset and a microbiome functional diversity dataset based on the microbiome sequences, receive a supplementary dataset associated with the Clostridium-associated condition for the set of users; transform the supplementary dataset and features extracted from the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model for the Clostridium-associated condition; and a therapy system operable to promote a therapy to the user based on characterizing the user in relation to the Clostridium-associated condition using the characterization model.
US 200900353229 teach methods for characterization of bacterial skin microbiota to provide diagnostic, therapeutic, and preventive measures for alleviating skin conditions. In certain embodiments, the invention relates to characterization of bacterial skin microbiota associated with psoriasis and related diagnostic, therapeutic, and preventive measures for alleviating psoriasis. These methods will be useful for detecting, diagnosing, and monitoring individuals who have or are at risk of certain skin conditions.

Conclusion
9.	 No claims allowed.

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JANA A HINES/Primary Examiner, Art Unit 1645